FILED
                            NOT FOR PUBLICATION                             OCT 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50314

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00235-PA

  v.
                                                 MEMORANDUM*
CESAR MANUEL TORRES-FLORES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Cesar Manuel Torres-Flores appeals from the district court’s judgment and

challenges the 63-month sentence imposed following his guilty-plea conviction for

being an illegal alien found in the United States following deportation, in violation

of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Torres-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Flores’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. Torres-Flores has filed a pro se

supplemental brief, and the government has filed a motion for summary

affirmance.

      Torres-Flores waived the right to appeal his sentence, except that he reserved

the right to appeal the district court's calculation of his criminal history category.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable grounds for relief as to the calculation of

Torres-Flores’s criminal history category. We, therefore, grant the government’s

motion for summary affirmance as to that issue. We dismiss the remainder of the

sentencing appeal in light of the valid appeal waiver. See United States v. Watson,

582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                            2                                     13-50314